Citation Nr: 1607433	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-26 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as due to exposure to herbicides.

2.  Entitlement to service connection for seborrheic dermatitis, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1969 to February 1971 and service in the Army Reserve.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This claim was previously remanded by the Board for additional development in March 2011, March 2013, and June 2014.  The Board notes that during the pendency of the appeal for a service connection for a skin disorder, service connection was granted for aphthous stomatitis, chloracne, tinea versicolor, and actinic keratosis.  The Board has re-characterized the issue on appeal to reflect the primary diagnosed skin disorder that has not been granted service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection - Hearing Loss

In the June 2014 remand, the Board directed VA to obtain an additional opinion from the July 2013 VA examiner.  The Board's directives to the examiner were specific and required a degree of accuracy and completeness that has not been satisfied.  

An August 2014 addendum opinion was provided that notes the Veteran's hearing loss disability was not caused by service because an in-service audiogram showed normal hearing on separation and the Veteran denied hearing loss on a Report of Medical History at separation.  The August 2014 examiner stated "otosclerosis is not related to acoustic trauma."  The August 2014 VA examiner was directed to consider and address nexus opinions of record as well as the Veteran's contentions regarding the accuracy and validity of his exit examination.  
The Board notes that the VA examiner provided a single, conclusory statement regarding otosclerosis without rationale.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board finds that VA failed to substantially comply with the June 2014 Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service Connection - Seborrheic Dermatitis

The Board notes that during the pendency of the appeal for a service connection for a skin disorder, service connection was granted for aphthous stomatitis, chloracne, tinea versicolor, and actinic keratosis.

However, the Veteran has not been service-connected for seborrheic dermatitis, which he has described as a rash that was caused by his presumed exposure to herbicides.  In a June 2014 remand, the Board directed the RO to obtain private treatment records from the Veteran's healthcare providers.

In August 2014, the Veteran submitted authorizations for the release of medical records from private treating sources.  No request for these records was made by the regional office.  Therefore, the Board finds that the duty to assist has not been satisfied.  38 U.S.C.A. § 5103(b) (West 2014); 38 C.F.R. §3.159(c)(1)(i) (2015).

Accordingly, the case is REMANDED for the following action:

1. If necessary, request updated authorizations for the release of medical information from the Veteran for any healthcare providers who have treated him for a bilateral hearing loss and/or a seborrheic dermatitis since 1986.

2.  Thereafter, request records from any providers that the Veteran authorizes the release of medical information in accordance with the M21-1, Adjudication Procedures Manual.
3.  Third, obtain an addendum opinion from the August 2014 VA audiology examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any bilateral hearing loss.

Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file.

The examiner MUST provide an opinion, based on the record, regarding:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has hearing loss of either ear that is etiologically related to his active service, to include conceded exposure to Agent Orange and hazardous noise such as blasts from Howitzer cannons.

All opinions MUST consider the Veteran's reports regarding the onset and duration of his symptoms. 

In addition, the examiner MUST consider:

(a) Evidence in the Veteran's April 1969 Pre-Induction Medical Examination that he had no current disease, but may have previously perforated his left ear drum or had serous otitis;

(b) The discrepancy between two pre-induction audiograms, which reveal puretone thresholds of between 5 and 15 decibels in the left ear and between 10 and 15 decibels in the right ear, and a separation audiogram, which reveals puretone thresholds of zero at all tested frequencies;

(c) The Veteran's report in his November 2008 Notice of Disagreement that he noticed some hearing loss and sought VA treatment in 1971, but was told his hearing loss was not bad enough;

(d) Dr. Sanoyan's June 2008 opinion that exposure to dioxin or Agent Orange could have caused the Veteran's deafness;

(e) Dr. Crawford's September 2008 opinion that exposure to dioxin or Agent Orange could have caused the Veteran's deafness;

(f) The Veteran's report during the October 2008 VA audiology examination that his job involving cutting trees had begun only 13 years prior;

(g) Dr. Dzul's January 2009 letter indicating that the Veteran had probable otosclerosis causing conductive hearing loss in his left ear;

(h) The Veteran's March 2011 statement that he has had hearing loss since his February 1971 separation from service.

The Board notes that lay evidence is potentially competent to support the presence of disability even when it is not corroborated by contemporaneous medical evidence.

In addition, where audiometric test results upon separation do not meet the requirements of 38 C.F.R. § 3.385, service connection may still be established by submitting evidence that a current hearing disability is causally related to service.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.

4.  Thereafter, re-adjudicate and if the benefit sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


